Citation Nr: 0114749	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for psoriatic arthritis, to 
include as secondary to service-connected psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

On his August 2000 substantive appeal, the veteran requested 
a hearing before a member of the Board in Washington, DC.  In 
an April 2001 statement, the veteran canceled his hearing 
request and requested that the Board consider his claim.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran contends that he is entitled to service 
connection for psoriatic arthritis as secondary to his 
service-connected psoriasis.  At an April 2000 VA 
examination, the veteran reported that he had been told that 
he had psoriatic arthritis.  The veteran also reported recent 
orthopedic treatment and surgery for arthritis.  Copies of 
these private medical records are not in the veteran's claims 
file.

The record reveals that the veteran's claims folder was 
misplaced and that the current rebuilt claims folder was then 
established by the RO.  Although the RO has attempted to 
retrieve these misplaced records, the rebuilt file does not 
contain any service medical records and does not contain any 
post service medical records dated prior to August 1996.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation for VA to assist the claimant in the 
development of his case and to provide reasons or bases as to 
the rationale for any adverse decision rendered without 
service medical records.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertaining to his claim where service 
medical records are presumed destroyed or lost, includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991). 

Given the fact that the veteran's complete claims file was 
lost, including inservice and post service medical treatment 
records, while such file was in the custody of VA, it is 
appropriate that the RO make a more thorough attempt to 
locate as many of the missing documents and other pertinent 
records, as possible.  Furthermore, the veteran has stated 
that he has been told that he has psoriatic arthritis and he 
has identified pertinent private treatment records that have 
not been sought.  In view of the Veterans Claims Assistance 
Act, the Board finds that there is a duty to assist the 
veteran in the development of information and evidence 
necessary to substantiate his claim by obtaining the 
specified private medical records.  

The veteran's representative has asserted that the veteran 
may be entitled to service connection for psoriatic arthritis 
due to aggravation by his service-connected psoriasis.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
this aspect of the veteran's claim should be considered by 
the RO.  

The Board notes that a current power of attorney document is 
not contained in the veteran's reconstructed claims folder.  
A new power of attorney document should be obtained from the 
veteran and attached to his reconstructed claims folder.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for psoriasis 
and arthritis.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include an attempt to obtain 
records from his treating physician in 
1997, and from Genesys Hospital in Grand 
Blanc, Michigan, including Dr. Hector.  
The RO should also make a further attempt 
to obtain the veteran's missing service 
medical records.  If the RO is unable to 
obtain any identified records the RO must 
identify to the veteran which records 
were unobtainable, the RO must describe 
to the veteran the efforts which were 
made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination to determine 
if the veteran currently has psoriatic 
arthritis.  The examiner should also 
express an opinion as to whether it is as 
likely as not that the veteran has any 
aggravation of his arthritis by his 
service-connected psoriasis.  The 
veteran's claims file must be provided to 
the examiner and reviewed prior to the 
examination.  The VA examiner should 
state on the examination report whether 
such review of the record has been made.  
The examiner must ensure that all 
indicated tests and studies are 
accomplished.  The examiner should 
provide reasons and bases for all 
opinions expressed.  

3.  The RO should send the veteran a new 
power of attorney document for 
representation before VA and ask that he 
fill it out and submit it to the RO in 
order to replace the original document 
which is now missing.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

6.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for psoriatic arthritis, to include as 
secondary to service-connected psoriasis.  
The RO must consider all laws and 
regulations as well as the findings in 
Allen, supra.

7.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


